DETAILED ACTION
This is the first Office Action on the merits based on the 16/463,257 application amendments filed on 04/12/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In Claims 1-20, all reference numerals should be removed from the claim set. Ex. “at least one connection element (10, 11, 12, 100)” should be “at least one connection element”
In Claim 6 Line 6, the limitation “a plurality” should be “said plurality”
In Claim 7 Line 3, the limitation “compris” should be “comprise”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said plurality of said connection elements" in line 22 lacks antecedent basis.  It is unclear if the limitation “said plurality of said connection elements” is the same structure as the “at least one connection element”.  Although the reference numerals in the claims are not read into the claims, it is noted that the reference numerals are the same for the at least one connection elements and the plurality of said connection elements. Applicant is suggested to be consistent in terminologies. 

Claim 6 recites the limitation "a plurality of said connection elements" in line 6. It is unclear if the limitation “a plurality of said connection elements” is the same structure as the “said plurality of said connection elements” in claim 1 which has different reference numerals.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “connection means” present in claim 8 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “for connecting to each other, to another flexible apparatus or to another different apparatus.”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “connection means” present in claim 8, this limitation is taken to describe a male or female threaded element, eyelet, a snap fastener or interlocking automatic closing part, an articulated joint part, a loop, and a ring element, typically flexible and optionally elastic. (Pages 17 and 18)
 
 


The claim limitation “flexible reinforcing element” present in claim 10 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “element” for performing the claimed function;
element” is modified by the functional language “reinforcing”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “a flexible reinforcing element” present in claim 8, this limitation is taken to a rope, a cable, a chain or the like. (Page 14 Lines 23-24)




	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deac (US Patent No. 5,891,003).

    PNG
    media_image1.png
    150
    388
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    226
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    125
    389
    media_image3.png
    Greyscale

Regarding claim 1, Deac discloses a flexible sporting apparatus (10; Figure 1a) comprising: an elongated and flexible body (Spring Bar 11; Figure 1a) that is able to be bent in a ring or in a U (The Spring bar is able to be bent into a U-shape as seen in Figure 1a above), said elongated and flexible body (Spring Bar 11; Figure 1a) being grippable and connectable to another identical flexible sporting apparatus (Parallel bars 71a and 71b are connected by bars 76; Figure 7b), wherein a first end (Left 12; Figure 1a) and a second end (Right 12; Figure 1a) of said elongated and flexible body (Spring Bar 11; Figure 1a)  can be free (See Figure 1a; both sides are free), joined to each other or connectable to another identical flexible sporting apparatus, said elongated and flexible body (Spring Bar 11; Figure 1a) comprising: - a plurality of masses (Disks with mass 28; Figure 4d; The disks have mass and Figure 4d embodiment shows the internal construction of the spring bar seen in Figure 1a), distributed between the first end (Left 12; Figure 1a) and the second end (Right 12; Figure 1a) of the elongated and flexible body (Spring Bar 11; Figure 1a) so that their position, in the direction of the length of the elongated and flexible body (Spring Bar 11; Figure 1a), is maintained substantially unchanged when the apparatus is moved or bent (The disks 28 are threaded on the cable and maintain a uniform distribution within the body during exercise use metal); and - at least one connection element (Multifilament Cable 20; Figure 4d; One connection element interpreted under the broadest reasonable interpretation as the multifilament cable 20 that holds the masses 28)  secured 

Regarding claim 2, Deac discloses at least one connection element (Multifilament cable 20; Figure 4d; The multifilament of the cable is a plurality of connection elements (filaments) maintained as a group to form a cable by the outer covering containment element 24 as seen in Figure 4d) is flexible and extends between said first end (Left 12; Figure 1a) and said second end (Right 12; Figure 1a) at least for a part of the length of the elongated and flexible body (Spring Bar 11; Figure 1a), the position of said masses (Masses 28; Figure 4d), in the direction of the length of the elongated and flexible body (Spring Bar 11; Figure 1a), being maintained substantially unchanged when the apparatus is moved or bent by said at least one connection element (Multifilament cable 20; Figure 4d; The multifilament of the cable is a plurality of connection elements (filaments) maintained as a group to form a cable by the outer covering containment element 24 as seen in Figure 4d; The shape of the body retains a constant elongated shaft shape and the masses remain threaded on the body in order to maintain their position; Col. 5 Lines 11-15 “In the embodiment shown in FIG. 4d succession of rigid "vertebrae" 26 made of heavy material and disks 28 made of rubber or other flexible material are threaded on a multifilament cable 20 to form an elastomeric cylinder inserted into a tube 24 made of spring material to form the body of the bar 11.”).  

    PNG
    media_image3.png
    125
    389
    media_image3.png
    Greyscale

Regarding claim 3, Deac discloses a weight per unit of a constant length (The masses 28 are rings placed consecutively on the flexible body meaning there is a constant weight per unit of constant length) between the first end (Left 12; Figure 1) and the second end (Right 12; Figure 1) of the elongated and flexible body (Spring Bar 11; Figure 1a) or variable in a predetermined manner.  

Regarding claim 4, Deac discloses said masses (Masses 28; Figure 4d) have the same shape or dimension (The masses 28 have the shape and dimension as seen in Figure 4d) or weight, or are different from one another.  

Regarding claim 6, Deac discloses a plurality of said connection elements (Multifilament cable 20; Figure 4d; The multifilament of the cable is a plurality of connection elements (filaments) maintained as a group to form a cable by the outer covering containment element 24 as seen in Figure 4d) maintained grouped in a bundle by said containment element (Tube 24; 

Regarding claim 7, Deac discloses said connection elements (Multifilament cable 20; Figure 4d; The multifilament of the cable is a plurality of connection elements (filaments) maintained as a group to form a cable by the outer covering containment element 24 as seen in Figure 4d) compris one or more of the following elements: a wire, a rope, a cable, a tape. (Multifilament cable 20; Figure 4d)  


Regarding claim 16, Deac discloses at least two flexible apparatus (71a and 71b; Figure 7b) according to claim 1, wherein said the at least two flexible apparatus (71a and 71b; Figure 7b)  are joined in sequence to form a linear element (The two parallel bars 71a,b form a single linear element 77 as a singular linear device as seen below in Figure 7b).  

    PNG
    media_image2.png
    226
    457
    media_image2.png
    Greyscale

Regarding claim 20, Deac discloses said at least two flexible apparatus (71a and 71b; Figure 7b) are equal in weight and in shape or different in weight and/or shape. (The two rods are of the same shape and weight as seen in Figure 7b above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deac (US Patent No. 5,891,003).

Regarding claim 5, Deac discloses said masses (Disks with mass 28; Figure 4d).
Deac does not disclose said masses are made of metal.
Deac teaches metal being used for the compositions of the structures of the spring bar. (Col. 2 Lines 61-67 “These can be achieved by using materials of various compositions and elasticity characteristics (steels, alloys and other flexible metals in monofilament or multifilament bars, bundles, cables or coil springs, plastics, PVC, fiberglass, carbon, rubber, bamboo, laminated wood etc) as well as combinations of lengths, sections, weights, structures, shapes and forms.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber masses of Deac to be made out of metal as taught by Deac in order to have a mass that is durable and heavier for performing high weight exercises.

Response to Amendment
The Office acknowledges the amendments filed on 04/12/2021 have overcome the 102 rejections of Goldberg (US Patent Publication No 2015/0031508), Russotti (US Patent Publication No 2013/0281262), and Cook (US Patent Publication No 2008/0280737) of the 

Allowable Subject Matter
Claims 8-15 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record Deac (US Patent No. 5,891,003), Battistin (WO 2007/104509), Goldberg (US Patent Pub No. 2015/0031508), Cook (US Patent Pub. No. 2008/0280737) and Russotti (Us Patent Publication No. 2013/0281262) are the closest prior arts to the claimed invention but fails to teach or render obvious said at least one connection element 7Docket No. 7551-0031 Application No. 16/463,257comprises a solid and deformable matrix in which the masses are dispersed; a flexible reinforcing element that extends between said first end and said second end of the elongated and flexible body; said masses are joined to one another to form a plurality of linked elements that extends between the ends of the elongated and flexible body, said linked elements being joined to one another at least at their ends by said at least one connection element; the first end or the second end of the elongated and flexible body, or both, are provided with at least one connection means for connecting to each other, to another flexible apparatus or to another different apparatus; wherein the at least two flexible apparatus are joined in sequence to form a linear element.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M.K./Examiner, Art Unit 3784                   

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784